Citation Nr: 0919336	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kirsten E. Wold, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In an October 2006 statement, the Veteran contends that he 
contracted hepatitis C while in active military service.  
Specifically, he attributes his claimed disability to 
exposure to blood and/or blood products as part of his 
responsibilities working in an intensive care unit (ICU) 
while in military service.  Thus, the Veteran contends that 
service connection is warranted for hepatitis C.

A review of the Veteran's personnel records indicates that 
the Veteran's military occupational specialty was that of a 
medical administrative specialist and that the Veteran was 
assigned to the surgical ICU at the Wilford Hall Medical 
Center in San Antonio, Texas.  

A review of the Veteran's post-service medical records 
reveals that, in December 2003, the Veteran tested positive 
for the hepatitis C virus RNA at the Indianapolis VA Medical 
Center.  Since the diagnosis, the Veteran has undergone 
treatment for hepatitis C and an April 2006 letter from 
Infectious Diseases of Indiana indicates that the Veteran's 
hepatitis C virus RNA had become negative.  

In January 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
existence of three risk factors for exposure to the hepatitis 
C virus:  (1) the Veteran's duties as an ICU clerk in service 
where he was exposed to blood via skin or mucous membrane ; 
(2) injection of cocaine and intranasal cocaine use prior to 
service; and (3) intravenous drug use prior to service.  The 
examiner noted that the Veteran was hepatitis C RNA positive 
in November 2003, but tested negative following treatment.  
The examiner opined, regarding whether the Veteran's 
hepatitis C was related to service, that "I cannot resolve 
this issue without resort to mere speculation."  The Board 
notes that, where an examiner is unable to give an opinion 
without resorting to mere speculation, there is no opinion; 
the medical opinion is afforded no weight for or against a 
Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008).  

In support of his claim, the Veteran submitted a December 
2006 letter from a Dr. N. in which the physician opined that 
there was at least a 50 percent chance that the Veteran's 
hepatitis C was the result of his work in the ICU during his 
active military service.  However, it is unclear whether Dr. 
N. considered the probabilities that the Veteran's hepatitis 
C was related to his active military service within the 
context of all of the Veteran's identified hepatitis C risk 
factors.  The United States Court of Appeals for Veterans 
Claims has instructed that, in order for a medical opinion to 
be given weight, it must be:  (1) based upon sufficient facts 
or data; (2) be the product of reliable principles and 
methods; and (3) be the result of principles and methods 
reliably applied to the facts.  See Nieves-Rodriquez, 22 Vet. 
App. at 302.  Here, it does not appear that Dr. N.'s opinion 
was based upon all the facts regarding risk factors in this 
case.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  In addition, 
VA has a responsibility to make reasonable efforts to assist 
in obtaining evidence necessary to substantiate a claim, 
including providing an examination adequate for the purposes 
of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to address the etiology 
of the Veteran's hepatitis C.  The Board will, therefore, 
remand the case to schedule the Veteran for another VA 
examination to obtain a medical opinion regarding the medical 
probability that his hepatitis C is attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, especially with 
respect to pre-service, in-service, and 
post-service risk factors for hepatitis 
C, conduct an examination, and ensure 
that all tests necessary to providing the 
opinion requested below are conducted. 

The examiner should identify all risk 
factors for exposure to the hepatitis C 
virus relevant to the Veteran.  The 
examiner should then discuss the etiology 
and the onset of hepatitis C infection.  
The examiner should indicate whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed hepatitis C is related 
to the Veteran's period of active 
military service.  The bases for the 
opinions provided should be explained in 
detail.  (If the Veteran does not report 
for the examination, the examiner should 
be asked to review the record and provide 
the requested opinion.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the reviewer/examiner 
should state the medical probabilities 
even if speculation is required to do so.  
The reasons for any conclusion arrived at 
by the examiner should be explained.))

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hepatitis C.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

